DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
After further consideration, the indicated allowability of claims 19 and 20 has been withdrawn and a new grounds of rejection is presented below.
Status of Claims
Claims 1, 2, 4 – 8, 10, 12 – 14, 16 – 17 and 19 – 20 are pending. Claims 3, 9, 11, 15 and 18 are cancelled. 
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 presents a different species and would have been restricted if originally presented in claim set.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 9 – 10, 12 – 14 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (U. S. Patent Publication No. 2012/0096666) in view KIM et al. (U.S. Patent Publication No. 2013/0139344 A1).
Regarding independent claims 1 and 17, Yoshimoto teaches a fairing (31, 32) for streamlined flat windscreen wiper (vehicle wiper, 11) and a streamlines flat windscreen wiper for a vehicle, the fairing (31, 32) comprising: two end caps (moveable member, 32); and a central mount (main lever, 31) which is situated between the two end caps (32) and which comprises means (hook portions, 31e) for fixing to a stiffening spine (backing, 33) of the wiper or to a member for holding this spine (33), the central mount (31) comprising at each of longitudinal ends (Fig. 2A), means for linking  (Fig. 9) to one of the end caps (32) configured to cooperate with complementary means (Fig. 10) of one of the end caps (32), wherein the fairing (31/32) comprises a part (Fig. 9) from which the linking means (Fig. 9) or the complementary means extend (Fig. 10), wherein said linking means comprise a first finger (31i) and said complementary means comprise a second finger (32a).
Yoshimoto teaches a first and second finger as discussed above. Yoshimoto, however fails to teach the second finger or the finger of the complementary means (end caps) wherein the second finger  comprises two external lateral faces comprising said substantially cylindrical pins embedded in a mass of the second finger, and wherein the second finger  extends between two reinforcements and wherein the two reinforcements bear against two longitudinal walls of each end cap, which extends to form two planar faces oriented in a vertical plane and facing one another.

.

    PNG
    media_image1.png
    294
    761
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    323
    480
    media_image2.png
    Greyscale

As discussed, Yoshimoto teaches the claimed invention except for the claimed second finger being disposed on the end caps. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the linking and complementary means as claimed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Yoshimoto does not explicitly teach wherein the fairing is configured so that the force necessary to separate said linking means from said complementary means by releasing them from one another, is greater than the rupture strength of at least a part of the fairing, the fairing comprising wherein the fairing comprises a wall having a thinned part that has a reduced thickness from adjacent portions thereof from which the linking means or the complementary means extend.
Kim, however, teaches wherein the fairing (1100, 1300L, 1300R)  is configured so that the force necessary to separate said linking means from said complementary means by releasing them from one another (joint portion, 1125  of fairing, 1100 is reduced in thickness so as to fracture prior to the articulation coming undone) is greater than the rupture strength of at least a part of the fairing (1100; Annotated Fig. 10); the fairing (central lever, 1100) comprises a wall (Annotated Fig. 10) having a thinned 

    PNG
    media_image3.png
    292
    513
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing of Yoshimoto to include the faring comprising a thinned part, as taught by Kim, to provide a secure connection to endcap.
15 	Regarding claim 2, Yoshimoto, as modified, teaches the fairing (31, 32) in which the linking means (Fig. 9) are articulation means (the central mount and end caps are able to articulate about X; Fig. 8A).
20 	Regarding claim 4, Yoshimoto, as modified, teaches the fairing (31, 32) in which one of the first (31i) and second fingers (32a) comprises a void (Fig. 5A) for engaging the other of the first (31i) and second fingers (32a).
Regarding claim 10, Yoshimoto, as modified, teaches the fairing (31, 32) in which the second finger (32a) has a generally trapezoidal form (Fig. 5A).
Regarding claim 12, Yoshimoto, as modified, teaches the fairing (31, 32) in which each pin (Annotated Fig. 9) comprises a chamfered part (Fig. 9) configured to facilitate the insertion of the pin into the void of the finger (32a), and a non- chamfered part (Annotated Fig. 9) to make the removal of the pin from the void more 15difficult (Annotated Fig. 9.
Regarding claim 13, Yoshimoto, as modified, teaches the fairing (31, 32) in which the second finger (31i) is linked by a base (31g) to at least one substantially transverse reinforcing rib (31h; Fig. 8B)
Regarding claim 14, Yoshimoto, as modified, teaches the fairing (31, 32) in which said first (31i) 20and second fingers (32a) have substantially right-angled orientations (Figs. 4 and 5A).
Regarding claim 16, Yoshimoto, as modified, teaches the fairing (31, 32) in which it comprises two longitudinal lateral walls (31b and 31c), a longitudinal edge of a first of these walls being linked to a longitudinal edge of a second of these walls so as to substantially form a dihedron over at least a part of the longitudinal dimension of the fairing (Fig. 4), at least one of said longitudinal lateral walls comprising the thinned part (31l) in the vicinity of said linking means and of said complementary means (Fig. 4).

Claims 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (U. S. Patent Publication No. 2012/0096666) in view of in view KIM et al. (U.S. Patent Publication No. 2013/0139344 A1) and Machida et al. (U.S. Patent No. 8,151,406 B2).
Regarding claim 5, Yoshimoto, as modified, teaches all elements of claim 4 as discussed above.
Yoshimoto does not teach the fairing in which the first finger comprises two lateral walls defining said void between them.
Machida, however, teaches the fairing in which the first finger (Fig. 15) comprises two lateral walls (leg portions, 62) and an open end (top end of leg portion, 62) defining said void between them (Fig. 15).

    PNG
    media_image4.png
    359
    391
    media_image4.png
    Greyscale


Regarding claim 6, Yoshimoto, as modified, teaches all elements of claim 5 as discussed above.
Yoshimoto does not teach the fairing in which said lateral walls comprise facing internal lateral faces, each comprising a blind hole for receiving a substantially cylindrical pin of the second finger.
Machida, however, teaches the fairing in which said lateral walls comprise facing internal lateral faces (Fig. 15), each comprising a blind hole (43) for receiving a substantially cylindrical pin (42) of the second finger (63).
It would have been obvious to one of ordinary skill in the art to modify the fairing of Yoshimoto to include the lateral walls comprise facing internal lateral faces, each comprising a blind hole for receiving a substantially cylindrical pin of the second finger, as taught by Machida, to provide a secure connection to endcap.
Regarding claim 11, Yoshimoto, as modified, teaches all elements of claim 9 as discussed above.
Yoshimoto does not teach the fairing in which the second finger extends between two reinforcements.
Machida, however, teaches the fairing in which the second finger (63) extends between two reinforcements (17b; Fig. 15).
It would have been obvious to one of ordinary skill in the art to modify the fairing of Yoshimoto to include the second finger extends between two reinforcements, as taught by Machida, to provide a reinforcements for the pin, thus providing a sturdier device.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto (U. S. Patent Publication No. 2012/0096666) in view of in view KIM et al. (U.S. Patent Publication No. 2013/0139344 A1), Machida et al. (U.S. Patent No. 8,151,406 B2) and Jarasson et al. (U. S. Patent Publication No. 2009/0056049 A1).
Regarding claim 7, Yoshimoto, as modified, teaches all elements of claim 6 as discussed above.

Jarasson, however, teaches the fairing in which the blind hole (recess, 52) has a trapezoidal form (Paragraph [0072], lines 2 and 3), the small base of which has an incurved concave form and forms a portion for guiding said pin in rotation (Fig. 7).
It would have been obvious to one of ordinary skill in the art to modify the fairing of Yoshimoto to include the blind hole has a trapezoidal form, the small base of which has a concave in curved form and defines said first guiding surface, as taught by Jarasson, to provide a locking mechanism for the pin, thus providing a secure connection.
Regarding claim 8, Yoshimoto, as modified, teaches all elements of claim 7 as discussed above.
Yoshimoto does not teach the fairing in which the void passes through said finger and the large base of said blind hole of each internal face is situated at an open end of said void.
Machida, however, teaches the fairing in which the void (Fig. 15) passes through said finger and the large base of said blind hole (42) of each internal face is situated at an open end of said void (Fig. 15).
It would have been obvious to one of ordinary skill in the art to modify the fairing of Yoshimoto to include the void passes through said finger and the large base of said blind hole of each internal face is situated at an open end of said void, as taught by Machida, to provide a snap fit between the base and endcap, thus providing a secure connection to endcap.
Response to Arguments
Applicant’s arguments, filed March 25, 2021, with respects to rejected claims 1, 2, 4 – 8, 10, 12 – 14, 16 – 17 and 19 – 20 under 35 USC 103 in response to allowable subject matter being disclosed in the Final rejection dated January 25, 2021 have been fully considered.  However, after further consideration, the allowable subject matter has been withdrawn and a new grounds of rejection is presented in the current Non-Final office action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Examiner, Art Unit 3723